DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The terms “pyrolysis oil” and its abbreviated form “py-oil”, and “pyrolysis fuel oil”  and its abbreviated form “PFO”, are used herein having their well-known meaning, that is, a heavy oil fraction, C9+, that is derived from steam cracking
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 35, the claim recites limitation to a BTX splitting zone wherein the zone comprises one or more outlets for discharging C10+ compounds, however it is unclear if the applicant is further limiting the BTX+ fraction of the claimed BTX splitting zone, or is the applicant claiming that the splitting zone further comprises a outlet for discharging C10+ compounds.
For ex	amination on the merits, the claim will be interpreted to include a third fraction comprising C10+ compounds.  
Claims 36-37 were rejected as being dependent on claim 35.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelaez et al (US 2017/0058210).
With respect to claim 24, Pelaez discloses A system for treatment of PFO from a steam cracking zone, the system comprising: 
a selective hydrogenation zone having one or more inlets in fluid communication with the steam cracking zone to receive PFO, and hydrogen, and one or more outlets for discharging reaction effluent including selectively hydrogenated aromatic compounds (see paragraph 0004-0006 and 0023-0024);
a selective hydrocracking zone having one or more inlets in fluid communication with the one or more outlets of the selective hydrogenation zone, and hydrogen, and one or more outlets for discharging reaction effluent including selectively hydrocracked BTX+ compounds (see paragraph 0029-0031 and 0034); 
Thus, Pelaez discloses a substantial portion of the applicant invention, however does not explicitly disclose a BTX splitting zone having one or more inlets in fluid communication with the one or more outlets of the selective hydrocracking zone for discharging reaction effluent including selectively hydrocracked BTX+ compounds, and one or more outlets for discharging BTX compounds.
However, in other embodiments Pelaez discloses a BTX recovery unit for separating BTX (see paragraph 0061) .
Thus, it would have been obvious to one with ordinary skill in the art at the time filing to modify the prior disclosure with the BTX recovery unit utilized with the other embodiments, as disclosed by Pelaez, as implementing a recovery unit to recover the produced product would have an obvious modification. 
Regarding claim 29, Pelaez discloses the limitation of claim 24.  Pelaez does not explicitly disclose wherein the system further comprises an LPG separation zone between the selective hydrogenation zone and selective hydrocracking zone, wherein the LPG separation zone includes one or more inlets in fluid communication with one or more outlets of the selective hydrogenation zone, one or more outlets for discharging LPG, and one or more outlets for discharging selectively hydrogenated aromatic compounds, and wherein the one or Page 4 of 8217,089 / SA3225 more outlets for discharging selectively hydrogenated aromatic compounds are in fluid communication with the selective hydrocracking zone.
However in an embodiment, Pelaez further discloses separating the selectively hydrogenated PFO to a LPG and a light distillate (see figure 1, and paragraph 0059-0065).
Examiner notes the light distillate is the same fraction that is sent to the hydrocracking reactor to produce the claimed BTX products as disclosed above. 
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to readily modify the previous disclosure with the intermediate separation unit as claimed, as Pelaez discloses utilizing an intermediate step for the other disclosed embodiments.
   Allowable Subject Matter
Claims 25-28, 30-34 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 25-27, the claims recite limitation to the claimed optional upstream separation unit that is not taught or suggested by Pelaez.
With respect to claims 28, 30, the claims recite limitation to the routing of the recovered LPG fraction back to the steam cracker, that is not taught or suggested by Pelaez.  Examiner notes Pelaez discloses utilizing recovered LPG in an aromatization zone to produce more BTX.
With respect to claims 31-34, the claims recites limitations to a trans-alkylation zone in communication with the claimed BTX splitting zone, that is not taught or suggested by Pelaez.  
With respect to claims 38, the claims recite limitation to the routing of the recovered naphtha range fraction back to the steam cracker, that is not taught or suggested by Pelaez
With respect to claims 39, the claims recite limitation to the routing of the recovered raffinate fraction back to the steam cracker, that is not taught or suggested by Pelaez.
Claims 35-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771             

/Randy Boyer/
Primary Examiner, Art Unit 1771